Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-6 are pending.  Claims 1-6 are examined on the merits.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (KR 20170019399 A).  
Kim et al teach the present invention relates to a composition for treating degenerative neurological disorders, containing a ginseng berry extract (thus Panax ginseng berry) and, more specifically, to a composition for treating degenerative neurological disorders such as glaucoma, multiple sclerosis, myasthenia gravis (thus a method for treating muscle disease, thus claim 5 is met, it is inherent that composition alleviates increase in expression of MuRF-1 or atrogin-1 protein, thus claim 6 is met), diabetic neuropathy, cerebrovascular accident, spinal cord injury, ALS, Parkinsons disease, and idiopathic dementia, by including the ginseng berry extract, as an active ingredient (see Abstract).
Kim et al teach in the present invention" after flesh and pericarp of the ginseng berries in which the ginseng fruit extract used separates seed and removed are hoted air-dry as the sun dry it extracts in water or ethanol (thus water or a C1-C2 lower alcohol, thus claim 3 is met) and it manufactures (page 3, 2nd paragraph from the bottom) (thus the drying step in claim 1 3) is met).
Kim et al teach 1) ginseng berries preprocessing: after the live ginseng berries was harvested and seed was separated and it removed flesh and pericarp (thus the claimed pericarps, thus claim 2 is met) of the ginseng berries the ginseng berries raw material for dehydrating were manufactured through the sun dry or the hot air drying. 2) ginseng berries extract production: after it filtered after the water 3 L was added to the ginseng berries (thus claim 1 1) and 2) are met) building 1 kg and it extracted reflux it was concentrated under reduced pressure in 40~45# (thus claim 1, 3) is met) and the ginseng fruit extract 300 g was obtained (page 6, first two paragraphs).
Kim et al teach however of the disease being cured using the composition of the invention it can use according to the disease 0.01 through 140 mg / weight kg and it can use as 1 standard per the patient to 0.5 mg to 7 g (page 5, 3rd paragraph from the bottom).
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al as applied to claims 1-3, 5, and 6 above, and further in view of Lee et al (KR2018007266 A).
The teachings of Kim et al are set forth above and applied as before.
The teachings of Kim et al do not specifically teach ultra-high pressure treatment in claim 4.
Lee et al teach COMPOSITION COMPRISING ULTRA HIGH PRESSURE EXTRACT OF GINSENG BERRY FOR AMELIORATING ANDROPAUSE SYNDROME (see Title).
Lee et al teach the extra-high voltage extraction can enhance the efficiency of the extraction. As the high pressure which the extra-high voltage 2~3 exceeds the atm" if the equipment put to practical use is used" 1"000 can obtain about atm. The extra-high voltage reactor is commercialized. Therefore the commercially sold extra-high voltage reactor can be used (page 4, 2nd paragraph from the bottom).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultra high pressure extraction method from Lee et al into the method of Kim et al since Lee et al teach the extra-high voltage extraction can enhance the efficiency of the extraction. Since both of the references teach extracting ginseng berry, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655